DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendment and Claims
Applicant's submission filed on 27 October 2021 has been entered.  Claims 1-11 and 13-15 are pending, and claim 1 is amended.


Response to Arguments
Applicant's arguments filed 27 October 2021 with respect to the amended claims have been fully considered but they are not persuasive. 
On pages 8-9 of the Remarks, the applicant argues Garde does not teach or suggest “providing, on the basis of a detection results from the respiration detection part, a trigger for swallowing.” The rejection clearly sets forth that the swallowing cue module, Fig. 1 #34, is configured to control a user interface to provide swallowing cues to a subject based on one or more breathing parameters determined by the breathing parameter module [par. 0030].  The argument is deficient because the argument does not specifically point out why the cited portions of Garde do not read on the claims.
On pages 9-12 of the Remarks, the applicant argues Garde does not teach or suggest “determining whether or not the detected swallowing has been at an appropriate timing with respect to the respiratory motion based on whether or not expiration, the detected swallowing, and expiration occur sequentially in this order in the expiration period.”  However, the rejection clearly indicates the performance Garde do not read on the claims.
The applicant’s arguments conclude that “Garde only discloses evaluating a reaction time to a swallowing cue. Garde is silent on determining whether or not swallowing has been at an appropriate timing with respect to the respirator motion as well as outputting a result of the determination every detection of swallowing in response to a trigger.” First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “every detection”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Second, the goal of Garde is the same as that of the applicant’s claimed invention, to train a subject to swallow entirely within the expiration period like a normal subject.  Garde indicates Fig. 2 shows a normal subject who swallows during expiration, pauses the expiration to swallow, and then resumes expiration before inspiration begins [par. 0031].  Garde states that respiratory cycle #48 illustrates improvement in swallowing ability made by the subject including a reduction in latency of swallow response upon receiving the swallowing cue [pars. 0032-0036].  Garde further states the user interface, Fig. 1 #18, enables data, cues, results and/or instructions to be communicated to the subject including performance of the subject with respect to swallowing cues [pars. 0020, 0038].  An evaluation performed by an evaluation module (#40) may include rating the ability of the subject to swallow based on determination of swallowing response made by the swallowing response module, and one or more evaluations of the performance evaluation module are presented to the subject, a caregiver, a therapy decision make and/or other users via the user interface [par. 0037].


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garde (US 2012/0209089).

[Claim 1] Garde discloses a swallowing training apparatus for swallowing training, the swallowing training apparatus comprising: 
a respiration detection part configured to detect a respiratory motion of a subject (breathing parameters including inhalation and exhalation are determined by a breathing parameter module, Fig. 1 #32, based on output from gas parameter sensors, Fig. 1 #20) [pars. 0022, 0027]; and 
a controller (processor, Fig. 1 #24), the controller being configured to execute processings of: 
providing, on the basis of a detection result from the respiration detection part, a trigger for swallowing induction to the subject (swallowing cue module, Fig. 1 #34, configured to control a user interface to provide swallowing cues to a subject based on one or more breathing parameters determined by the breathing parameter module) [par. 0030] at a predetermined timing in a first half of an expiration period (for example the timings for the patient stimulus to initiate swallowing, Fig. 5 #52, 54, for respiratory cycles, Fig. 5 #46, 48, are within the first half of an expiration period); 
detecting that swallowing has been performed by the subject is response to the trigger (swallowing response module, Fig. 1 #38, determines the response of the subject to swallowing cues based output signals generated by swallowing sensors, Fig.1 #22) [pars. 0023, 0037]; 

    PNG
    media_image1.png
    360
    623
    media_image1.png
    Greyscale

determining whether or not the detected swallowing has been at an appropriate timing with respect to the respiratory motion (performance evaluation module, Fig. 1 #40, configured to determine a response of the subject to a swallowing cue) [par. 0038] based on whether or not expiration, the detected swallowing, and expiration occur sequentially in this order in the expiration period (the swallowing, shaded box in respiratory cycle #48, occurs entirely within an expiration period, see annotated Fig. 5 below - the subject begins respiration, pauses the expiration to swallow, and then resumes expiration before inspiration begins which is the pattern claimed by the applicant - respiratory cycle #48 is described as an improvement in the ability to swallow because latency time is reduced and the swallow occurs entirely in the expiration period) [pars. 0031-0036]; and 
outputting, to outside, information indicating a result of the determination (user interface, Fig. 1 #18, enables data, cues, results and/or instructions to be communicated to the subject including performance of the subject with respect to swallowing cues) [pars. 0020, 0037-0038].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2-3, 7-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Garde (US 2012/0209089) as applied to claim 1 above.

[Claim 2] Garde discloses user interface enables data, cues, results and/or instructions to be communicated to the subject [par. 0020] and that swallowing cues are timed to coincide with the expiration period [par. 0032].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to display information indicating the respiratory motion based on the detection of the expiration period in order to improve the subject’s ability to swallow and evaluate their ability to swallow at the appropriate time.

[Claim 3] Garde discloses a display configured to display information (user interface, Fig. 1 #18, may be a display screen that enables data, cues, results and/or instructions to be communicated to the subject) [pars. 0020, 0038].  Figures 2-6 demonstrate display of first motion information differentiating between expiration and inspiration (e.g. inflection points in the airflow in Figs. 2-4) and second information indicating a progress sate of expiration and inspiration (e.g. amplitude of the airflow in Figs. 2-4).

[Claim 7] Garde discloses the controller is configured to cause the display to display, as the second motion information, strength of the expiration by means of an indicator configured to change in a first direction, and is configured to cause the display to display, as the second motion information, strength of the inspiration by means of an indicator configured to change in a second direction opposite to the first direction (see Figures 2-4 in which inspiration is represented by the curve above the horizontal dotted line and expiration is represented by the curve below the horizontal line i.e. opposite directions).

[Claim 8] Garde discloses the controller is configured to cause the display to display, as the second motion information, an image in which a respiration waveform is superposed on a straight line separating the expiration and the inspiration from each other (see the straight lines separating expiration from inspiration in Figures 2-6).

[Claim 9] Garde discloses the controller is configured to further cause the display to display a determination result on appropriateness or inappropriateness of the swallowing, together with the first motion information and the second motion information (the performance evaluation module rates the ability of the subject to swallow including a latency of swallowing response to a corresponding swallowing cue and presents the evaluation to the subject) [pars. 0037-0038].

[Claim 10]  Garde discloses the user interface displays the appropriateness or inappropriateness of swallowing and indicates that the interface may include a sound output par (audible alarm) [par. 0020].  It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate an audible alarm to convey the appropriateness or inappropriateness of swallowing in place of or in addition to the display.

[Claim 11]  Garde discloses the controller is configured to further cause the display to display information indicating occurrence of swallowing in accordance with the controller having detected the swallowing [pars. 0037-0038; Figs 2-6].

[Claim 13] Garde discloses the controller is configured to provide the trigger to the subject but does not disclose providing the trigger by causing an indicator of the second motion information in an ideal swallowing period in an expiration period to be different from an indicator of a remainder of a respiration period.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to delineate/highlight, with an indicator, the ideal period (e.g. the near halfway point of expiration) to better cue the subject to swallow.


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Garde (US 2012/0209089) as applied to claim 3 above, in view of Wallace et al. (US 5,881,723).

[Claims 4-6] Garde discloses displaying first motion information and second motion information related to expiration and inspiration but does not discloses displaying expiration information in green and expiration information in red.
Wallace discloses a respiration detection display (breath diagram, Fig. 8 #330) wherein colors of an inspiration bar (Fig. 8 #334) and expiration bar (Fig. 8 #336) are different to facilitate a user distinguishing between them.  A variety of color schemes that may be used to enhance the graphical representation of the breath cycle to provide a readily comprehensible display.
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the display of Garde to use different colors including green and red to further distinguish between expiration and inspiration as taught by Wallace in order to improve the subject’s ability to distinguish expiration from inspiration. 


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Garde (US 2012/0209089) as applied to claim 1 above, in view of Oku et al. (JP 2013-174949), cited by applicant as corresponding to US 2016/0143575 which is referenced herein.

[Claims 14-15] Garde discloses the controller is configured to detect swallowing on the basis of respiration information detected by a respiration detection part but does not disclose the controller is configured to detect swallowing based on respiration information detected by the respiration detection part, sound information detected by a sound detection part, and displacement information detected by a displacement detection part.
Oku discloses an analogous swallowing detection device comprising a respiration detection part (air pressure sensor providing in a nasal cannula), sound detection part (microphone disposed closes to the larynx) and a displacement detection part (piezoelectric sheet attached to the larynx to detect hyoid bone displacement) [par. 0039; claims 1, 5].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus taught by Garde to include a sound detection part and a displacement detection part in addition to the respiration detection part and configure the controller to detect swallowing based on respiration information detected by the respiration detection part, sound information detected by a sound detection part, and displacement information detected by a displacement detection part as taught by Oku in order to improve the accuracy of swallowing detection.


Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        26 November 2021